DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/5/2021 has been entered.  Claims 1-3, 5, and 8-19 are pending in the application.  Claims 4 and 6-7 have been cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 12/8/2020.
The amendment to the claims filed on 3/5/2021 does not comply with the requirements of 37 CFR 1.121(c) because claim text has been presented for cancelled claims 4, 6, and 7.  No claim text shall be presented for any claim in the claim listing with the status of “cancelled”.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities: 
-Page 10 of the specification refers to element 40 as both a “spring” and a “plunger”.  The majority of the specification refers to element 45 as the spring, so the Examiner suggests correcting all recitations of “spring 40” to “spring 45”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
-Claim 1: Lines 14-19 are currently written as:
 
	said device further comprising:
	d) a powder trap positioned between the expression port and the expression cannula, the powder trap comprising

	f) a blocking member within the reservoir;

Please correct the indentation and numbering of lines 14-19 to:

	said device further comprising:
	d) a powder trap positioned between the expression port and the expression cannula, the powder trap comprising
		i) a tortuous channel for the powder, the channel having an entrance orifice open to the reservoir and an exit opening open to the expression cannula; and
	e) a blocking member within the reservoir;

-Claim 13, line 1: please correct “is advancing” to “advances”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The dependency of claim 5 is unclear.  Claim 5 currently depends on claim 4, which has been cancelled.  For examination purposes, the Examiner interprets that claim 5 should depend on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 5 of U.S. Patent No. 10,507,293, hereinafter Goodman. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, and 5 of Goodman recite all .

Claims 2-3, 5, and 8-19 are also rejected due to their dependency on rejected claim 1.

Allowable Subject Matter
Claims 1-3, 5, and 8-19 are allowable over the prior art of record, but remain rejected on the ground of nonstatutory double patenting (see Double Patenting section above).
Regarding independent claim 1, the prior art of record fails to teach or disclose, singly or in combination, the claimed device, particularly comprising a blocking member within the reservoir, wherein said powder trap is rotatable about the reservoir from a first position to a second position and in the first position the entrance orifice is blocked by the blocking member and in the second position the entrance orifice is not blocked by the blocking member.
Parsons (US 2012/0103332 A1) discloses (Fig. 8-9) a device for expression of a powder, comprising:
(a) an elongated hollow reservoir (320), the reservoir having a manual air pump (350) attached to the reservoir and an expression port (port between blister 320 and lower opening of 180, closest to 370) at a distal end of said reservoir (Par. 43),
(c) a spring disposed within the reservoir between the air pump and the [upper face of 350, closest to 370]; 

a plunger slidably disposed within the reservoir (Image 1, Fig. 9, Par. 44), and a hollow expression cannula (180) is attached to said expression port and extends from the device distally, said expression cannula is in fluid communication with said pump (see Par. 44);
said device further comprising:
d) a powder trap (302) positioned between the expression port and the expression cannula (Fig. 8), the powder trap comprising 
e) a tortuous channel (Image 2) for the powder, the channel having an entrance orifice open to the reservoir and an exit opening open to the expression cannula (see Par. 44 describing flow path from valve 370, through blister 302, and out through opening(s) 316, thus describing an entrance opening and exit opening).
Parsons is silent regarding a porous filter slidably disposed within the reservoir between said air pump and said expression port.  Parsons also is silent regarding the device, wherein said porous filter is attached to the plunger slidably disposed within the reservoir between said filter and said manual air pump.  Parsons also fails to disclose a blocking member within the reservoir, wherein said powder trap is rotatable about the reservoir from a first position to a second position and in the first position the entrance orifice is blocked by the blocking member and in the second position the entrance orifice is not blocked by the blocking member.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Parsons by incorporating a porous filter slidably disposed within the reservoir, as taught by Mckay, for the purpose of to prevent the passage of matter, such as particulate matter, therethrough (Par. 0033).
Mckay further teaches (Fig. 1-2) a porous filter (117) is attached to a plunger (113) slidably disposed within the reservoir (103) between said filter and [proximal flange of plunger 111]. (The lower disc 115 comprising filter 117 of Mckay may be positioned at the top, distal face of piston 350 (see Image 1), so that said porous filter is attached to a plunger (Image 1) slidably disposed within the reservoir between said filter and said manual air pump, see also Par. 0032-0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Parsons by incorporating a porous filter slidably disposed within the reservoir, as taught by Mckay, for the purpose of allowing air within the syringe to escape from the syringe as the cavity within the syringe fills (Par. 006).

Wright (US 6,866,039 B1) discloses a device further comprising a blocking member (32) within the reservoir, wherein said powder trap is axially displaceable about the reservoir from a first position (Fig. 1) to a second position (Fig. 2) and in the first position the entrance orifice (42) is blocked by the blocking member and in the second position the entrance orifice is not blocked by the blocking member (see also Col. 4, lines 1-5). However, Wright does not disclose a rotatable powder trap.
Olson (US 20160250417 Al) discloses an outer plunger rod rotatable about the reservoir (see Par. 0043 describing rotation due to threaded surfaces 58, 56). However, combining the plunger rod 32 with Parson, McKay, or Wright, would either break the device and/or render the modified device inoperable.

    PNG
    media_image1.png
    577
    444
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    636
    media_image2.png
    Greyscale

Claims 2-3, 5, and 8-19 would be allowable due to their dependency on allowable claim 1. 

Response to Arguments
The Applicant believes to have overcome the non-statutory double patenting rejection of claim 1 by having amended the claims to incorporate dependent claim 7 into independent claim 1 (see Remarks of 3/5/2021, bottom of page 5 through top of page 6), however the Examiner disagrees (see Double Patenting section above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783